         Case 1:18-cr-00434-JGK Document 191 Filed 06/10/20 Page 1 of 7



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
UNITED STATES OF AMERICA

                                                   18-cr-434-JGK-001
             - against -
                                                   ORDER
LENIN GUZMAN-HIDALGO,

                    Defendant.
────────────────────────────────────
JOHN G. KOELTL, District Judge:

     The Court has received the attached motion for

compassionate release from the defendant. The Government shall

respond by June 25, 2020 and the defendant may respond by

July 6, 2020.

     Chambers will mail a copy of this order to the pro se

defendant at the docket address. This Order is also being sent

to the defendant’s prior counsel. If the defendant wishes to be

represented and prior counsel agrees, prior counsel can submit

any supplemental papers and the time to respond and reply will

be extended.

SO ORDERED.

Dated:       New York, New York
             June 10, 2020                      /s/ John G. Koeltl
                                                John G. Koeltl
                                          United States District Judge
Case 1:18-cr-00434-JGK Document 191 Filed 06/10/20 Page 2 of 7
Case 1:18-cr-00434-JGK Document 191 Filed 06/10/20 Page 3 of 7
Case 1:18-cr-00434-JGK Document 191 Filed 06/10/20 Page 4 of 7
Case 1:18-cr-00434-JGK Document 191 Filed 06/10/20 Page 5 of 7
Case 1:18-cr-00434-JGK Document 191 Filed 06/10/20 Page 6 of 7
Case 1:18-cr-00434-JGK Document 191 Filed 06/10/20 Page 7 of 7
